I cannot concur in the opinion of Mr. Justice BUSHNELL.
Defendant refused to sell the equipment direct to plaintiff and the purchase was made from a resident dealer. Assistance in installing and endeavors in aid of the local dealer did not render defendant subject to process. In order to render defendant subject to process the service had to be not only upon its agent but at a time when it was carrying on business in this State. The point involves a Federal question and is ruled by Consolidated Textile Corp. v. Gregory, 289 U.S. 85
(53 Sup. Ct. 529), and cases there cited. That the foreign corporation was carrying on business in this State at the time process was served cannot be based upon an inference or presumption that its former violation, if any, of our law on the subject continued. In the absence of proof the inference is to the contrary.
The judgment against the York Heating  Ventilating Corporation should be reversed, without a new trial, and with costs to that defendant.